Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

This office Action is in response to an application filed on 06/29/2021 is a CON of 16/572,704 filed on 09/17/2019 (PAT 11076175), which is a CON of 15/855,019 filed on 12/27/2017 (PAT 10462494), which is a CON of 15/258,655 filed on 09/07/2016 (PAT 9888259), which is a CON of 13/202,906 filed on 10/10/2011 (PAT 9485512), which is a 371 of PCT/KR2010/001125 filed on 02/23/2010, in which claims 1-2 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 06/29/2021 and 07/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to KOREA, REPUBLIC OF 10-2009-0015013 filed on 02/23/2009 and KOREA, REPUBLIC OF 10-2009-0076753 filed on 08/19/2009. The certified copy of priority has been filed on 07/21/2016 with application 13/202,906.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claims need to be one sentence. Please remove the period after, “sub-coding unit blocks.”.  Appropriate correction is required.
		
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 10,462,494 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 10,462,494 B2
Instant Application:-17/361,528
1. A method of video decoding, the method comprising: dividing a decoding unit block within a current slice into four of first sub-blocks; dividing at least one of the first sub-blocks within the decoding unit block into two of second sub-blocks, wherein a prediction mode for each of the second sub-blocks has an intra prediction mode or an inter prediction mode; dividing at least one of other first sub-blocks, which is different from the first sub-blocks divided into the two of the second sub-blocks, into four of third sub-blocks, wherein a prediction mode of each of the third sub-blocks has an intra prediction mode or an inter prediction mode; transforming the each of the second sub-blocks and the each of the third sub-blocks; and performing prediction on the each of the second sub-blocks according to the prediction mode for the each of the second sub-blocks and on each of the third sub-blocks according to the prediction mode for the each of the third sub-blocks, wherein the each of the second sub-blocks is a basis of the prediction, wherein the each of the third sub-blocks is a basis of the prediction, wherein the each of the second sub-blocks is a non-square block, and wherein the each of the third sub-blocks is a square block.
1. A method for video decoding, the method comprising: receiving a video data sequence of encoded video data, wherein the video data sequence includes a slice and the slice includes coding unit blocks, wherein the sub-coding blocks are divided into first sub-coding unit blocks. wherein at least one of the first sub-coding unit blocks is divided into second sub-coding unit blocks, and wherein one of the divided first or second sub-coding unit blocks is a square block; decoding an encoding mode corresponding to a sub-coding unit block among the divided first or second sub-coding unit blocks; performing either an intra prediction or an inter prediction on the corresponding sub-coding unit block based on the decoded encoding mode; and transforming residual signals of the corresponding sub-coding unit block, wherein at least one of variable sizes of transform kernels is selectively applied to the corresponding sub-coding unit block, and wherein the at least one of variable sizes of transform kernels is selected according to a size of the corresponding sub-coding unit block.


As demonstrated, the claim of US patent US 10,462,494 B2 anticipate the features of the claim of instant application 17/361,528.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20060153297 A1) in view of Woods et al. (US 20060193388 A1), hereinafter Woods, further in view of Youn (US 20080151995 A1). It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	Regarding claim 1, Boyce discloses a method for video decoding, the method comprising (Abstract): receiving a video data sequence of encoded video data, wherein the video data sequence includes a slice and the slice includes coding unit blocks, wherein the sub-coding blocks are divided into first sub-coding unit blocks ([0023], Fig. 4), wherein at least one of the first sub-coding unit blocks is divided into second sub-coding unit blocks, and wherein one of the divided first or second sub-coding unit blocks is a square block; decoding an encoding mode corresponding to a sub-coding unit block among the divided first or second sub-coding unit blocks; performing either an intra prediction or an inter prediction on the corresponding sub-coding unit block based on the decoded encoding mode; and transforming residual signals of the corresponding sub-coding unit block, wherein at least one of variable sizes of transform kernels is selectively applied to the corresponding sub-coding unit block, and wherein the at least one of variable sizes of transform kernels is selected according to a size of the corresponding sub-coding unit block (Fig. 4).  
	Boyce discloses all the elements of claim 1 but Boyce does not appear to explicitly disclose in the cited section sub-coding unit blocks is a square block.
	However, Woods from the same or similar endeavor teaches sub-coding unit blocks is a square block ([0182], quadtree).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyce to incorporate the teachings of Woods to transmit video information based on channel information (Woods, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.
	Boyce in view of Woods discloses all the elements of claim 1 but they not appear to explicitly disclose in the cited section variable sizes of transform kernels.
	However, Youn from the same or similar endeavor teaches variable sizes of transform kernels ([0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyce in view of Woods to incorporate the teachings of Youn to simplify coding calculations (Youn, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Boyce in view of Woods further in view of Youn discloses the method of claim 1, wherein the second sub-coding unit blocks are recursively divided into further sub-coding unit blocks until the further-divided sub-coding unit blocks correspond to final coding unit blocks (Boyce, Fig. 4, Woods, [0182], Youn, [0025]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487